Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Wednesday August 3, 2016. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended June 30, 2016. Second Quarter Hi ghlights and Comparisons to 2015 Second Quarter ● Net income up 35% to $26.9 million, or $0.55 per share from $20.0 million or $0.41 per share ● Home sale revenues up 24% to $571.2 million from $461.7 million o Average sales price up 10% to $449,100 o Homes delivered up 13% to 1,272 ● Dollar value of net new orders up 15% to $723.0 million from $629.7 million o Net new orders up 11% to 1,646 ● Ending backlog dollar value up 42% to $1.61 billion from $1.13 billion o Ending backlog units up 35% to 3,445 Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We are very pleased with the results of our 2016 second quarter, highlighted by a 35% increase in our net income. As a result of strong execution by our dedicated employees across the country, our home sale revenues improved by 24%, the fastest rate of year-over-year growth innearly 3 years.” Mr. Mizel concluded, “To end the spring selling season, we recorded our ninth consecutive quarter of year-over-year growth in net new orders and achieved our highest second quarter average monthly sales absorption pace in over a decade, enabling us to reach a quarter-end backlog that was considerably higher than a year ago. As we enter the second half of 2016, our focus will be on accelerating the delivery of homes from this robust backlog, with a goal of sustaining our significant year-over-year revenue growth for the remainder of the year. This focus will give us the opportunity for continuing gains in operating leverage and overall returns for our Company, even as we maintain a financial position that ranks among the industry’s strongest.” 1 M.D.C. HOLDINGS, INC. Homebuilding Home sale revenues for the 2016 second quarter increased 24% to $571.2 million, compared to $461.7 million for the prior year period. This improvement was driven by a 13% increase in deliveries, primarily due to a 39% year-over-year increase of our homes in beginning backlog, and a 10% increase in average selling price. The increase in average selling price was primarily the result of a mix shift to higher-priced submarkets and, to a lesser extent, price increases implemented in the prior year. For the 2016 second quarter, our gross margin from home sales declined 20 basis points from the same period in 2015. The decline was primarily the result of $1.6 millionof inventory impairments, but itwas mostly offset by less interest included in cost of sales as a percentage of home sale revenues. Selling, general and administrative (“SG&A”) expenses for the 2016 second quarter were $64.4 million, up $9.6 million from $54.8 million for the same period in 2015. Our SG&A expenses as a percentage of home sale revenues (“SG&A rate”) decreased by 60 basis points to 11.3% for the 2016 second quarter from 11.9% in the 2015 second quarter. This decrease in our SG&A rate was primarily the result of a 24% increase in home sale revenues. The dollar value of net new orders for the 2016 second quarter increased 15% year-over-year to $723.0 million. The improvement was primarily the result of an 11% increase in the number of homes sold, which was driven by a 10% increase in our monthly sales absorption rate. We also had a slight increase in our average selling price, due to price increases implemented in various active communities over the past year and a shift in mix to higher priced communities. Our backlog value at the end of the 2016 second quarter was up 42% year-over-year to $1.61 billion. The improvement was due mostly to a 35% increase in the number of units in backlog, primarily due to (1) an increase in net new order activity over the last twelve months, (2) a higher percent of our backlog coming from build-to-order sales, which are generally in backlog for a longer period of time and, (3) limited subcontractor availability, which has extended our cycle times. Financial Services Income before taxes for our financial services operations for the 2016 second quarter was $9.1 million, a $0.8 million increase from $8.3 million in the 2015 second quarter. The increase in pretax income was primarily the result of year-over-year increases in (1) the dollar value of loans locked, originated, and sold, and (2) higher gains on loans locked and sold. 2 M.D.C. HOLDINGS, INC. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 185,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-Q for the quarter ended June 30, 2016 , which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 571,195 $ 461,708 $ 965,615 $ 838,717 Land sale revenues 316 - 2,640 910 Total home and land sale revenues 571,511 461,708 968,255 839,627 Home cost of sales ) Land cost of sales ) - ) ) Inventory impairments ) - ) ) Total cost of sales ) Gross margin 93,859 76,689 158,914 134,491 Selling, general and administrative expenses ) Interest and other income 2,553 2,720 3,489 4,574 Other expense ) Other-than-temporary impairment of marketable securities ) - ) - Homebuilding pretax income 31,406 23,573 40,062 31,563 Financial Services: Revenues 15,823 11,420 26,840 22,011 Expenses ) Interest and other income 772 1,096 1,613 2,000 Financial services pretax income 9,052 8,309 14,669 13,645 Income before income taxes 40,458 31,882 54,731 45,208 Provision for income taxes ) Net income $ 26,913 $ 19,998 $ 36,476 $ 28,418 Other comprehensive income (loss) related to available for sale securities, net of tax 895 ) 2,843 948 Comprehensive income $ 27,808 $ 19,638 $ 39,319 $ 29,366 Earnings per share: Basic $ 0.55 $ 0.41 $ 0.74 $ 0.58 Diluted $ 0.55 $ 0.41 $ 0.74 $ 0.58 Weighted average common shares outstanding Basic 48,851,350 48,768,021 48,839,660 48,741,476 Diluted 48,861,742 49,005,037 48,848,914 48,954,059 Dividends declared per share $ 0.25 $ 0.25 $ 0.50 $ 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets June 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 49,008,835 and 48,888,424 issued and outstanding at June 30, 2016 and December 31, 2015, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 26,913 $ 19,998 $ 36,476 $ 28,418 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 3,176 1,716 6,163 2,591 Depreciation and amortization 1,294 1,009 2,367 2,092 Inventory impairments 1,600 - 1,600 350 Other-than-temporary impairment of marketable securities 288 - 719 - Gain on sale of marketable securities ) Amortization of discount / premiums on marketable debt securities, net - 41 - 100 Deferred income tax expense 6,085 11,554 7,873 16,267 Net changes in assets and liabilities: Restricted cash ) Trade and other receivables ) 5,849 ) ) Mortgage loans held-for-sale ) ) ) 8,664 Housing completed or under construction ) Land and land under development 54,390 38,193 122,701 36,919 Prepaid expenses and other assets ) Accounts payable and accrued liabilities 23,751 16,263 19,517 ) Net cash provided by (used in) operating activities ) 29,083 ) 44,509 Investing Activities: Purchases of marketable securities ) Maturities of marketable securities - - - 1,510 Sales of marketable securities 30,165 37,203 50,765 50,179 Purchases of property and equipment ) Net cash provided by investing activities 19,048 22,927 32,222 16,589 Financing Activities: Advances (payments) on mortgage repurchase facility, net 33,076 9,963 4,686 ) Dividend payments ) Proceeds from exercise of stock options - 612 - 612 Net cash provided by (used in) financing activities 20,824 ) ) ) Net increase (decrease) in cash and cash equivalents 32,771 50,373 ) 26,463 Cash and cash equivalents: Beginning of period 138,535 129,915 180,988 153,825 End of period $ 171,306 $ 180,288 $ 171,306 $ 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 201 $ 60,976 $ 303.4 203 $ 58,691 $ 289.1 (1 )% 4 % 5 % California 192 117,985 614.5 185 89,544 484.0 4 % 32 % 27 % Nevada 148 51,834 350.2 134 46,616 347.9 10 % 11 % 1 % Washington 85 39,236 461.6 59 22,850 387.3 44 % 72 % 19 % West 626 270,031 431.4 581 217,701 374.7 8 % 24 % 15 % Colorado 353 172,100 487.5 317 147,925 466.6 11 % 16 % 4 % Utah 51 17,935 351.7 25 8,968 358.7 % % (2 )% Mountain 404 190,035 470.4 342 156,893 458.8 18 % 21 % 3 % Maryland 83 41,639 501.7 57 25,702 450.9 46 % 62 % 11 % Virginia 75 38,623 515.0 60 28,326 472.1 25 % 36 % 9 % Florida 84 30,867 367.5 86 33,086 384.7 (2 )% (7 )% (4 )% East 242 111,129 459.2 203 87,114 429.1 19 % 28 % 7 % Total 1,272 $ 571,195 $ 449.1 1,126 $ 461,708 $ 410.0 13 % 24 % 10 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 361 $ 106,038 $ 293.7 353 $ 105,577 $ 299.1 2 % 0 % (2 )% California 317 193,515 610.5 325 158,530 487.8 (2 )% 22 % 25 % Nevada 255 90,260 354.0 245 87,530 357.3 4 % 3 % (1 )% Washington 159 71,593 450.3 115 42,881 372.9 38 % 67 % 21 % West 1,092 461,406 422.5 1,038 394,518 380.1 5 % 17 % 11 % Colorado 602 293,675 487.8 562 259,863 462.4 7 % 13 % 6 % Utah 90 32,510 361.2 56 20,140 359.6 61 % 61 % 0 % Mountain 692 326,185 471.4 618 280,003 453.1 12 % 16 % 4 % Maryland 117 57,445 491.0 113 52,858 467.8 4 % 9 % 5 % Virginia 115 58,777 511.1 119 57,446 482.7 (3 )% 2 % 6 % Florida 163 61,802 379.2 147 53,892 366.6 11 % 15 % 3 % East 395 178,024 450.7 379 164,196 433.2 4 % 8 % 4 % Total 2,179 $ 965,615 $ 443.1 2,035 $ 838,717 $ 412.1 7 % 15 % 8 % 8 Net New Orders Three Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 236 $ 69,393 $ 294.0 2.62 250 $ 70,350 $ 281.4 2.35 (6 )% (1 )% 4 % 11 % California 308 178,438 579.3 5.33 283 158,462 559.9 4.44 9 % 13 % 3 % 20 % Nevada 230 81,610 354.8 3.48 150 56,254 375.0 4.55 53 % 45 % (5 )% )% Washington 118 56,463 478.5 3.42 109 45,769 419.9 2.79 8 % 23 % 14 % 23 % West 892 385,904 432.6 3.59 792 330,835 417.7 3.27 13 % 17 % 4 % 10 % Colorado 413 191,329 463.3 4.02 410 187,483 457.3 3.23 1 % 2 % 1 % 24 % Utah 77 28,070 364.5 3.21 63 22,458 356.5 3.11 22 % 25 % 2 % 3 % Mountain 490 219,399 447.8 3.87 473 209,941 443.8 3.22 4 % 5 % 1 % 20 % Maryland 69 31,750 460.1 1.67 61 28,660 469.8 2.14 13 % 11 % (2 )% )% Virginia 73 37,362 511.8 2.95 43 22,318 519.0 1.74 70 % 67 % (1 )% 70 % Florida 122 48,565 398.1 2.32 112 37,938 338.7 2.45 9 % 28 % 18 % (5 )% East 264 117,677 445.7 2.23 216 88,916 411.6 2.18 22 % 32 % 8 % 2 % Total 1,646 $ 722,980 $ 439.2 3.34 1,481 $ 629,692 $ 425.2 3.03 11 % 15 % 3 % 10 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 459 $ 138,015 $ 300.7 2.49 475 $ 132,673 $ 279.3 2.22 (3 )% 4 % 8 % 12 % California 537 322,374 600.3 4.54 512 280,992 548.8 4.15 5 % 15 % 9 % 9 % Nevada 459 163,041 355.2 3.57 377 143,669 381.1 4.83 22 % 13 % (7 )% )% Washington 242 116,336 480.7 3.17 221 91,814 415.4 2.90 10 % 27 % 16 % 9 % West 1,697 739,766 435.9 3.34 1,585 649,148 409.6 3.22 7 % 14 % 6 % 4 % Colorado 906 427,248 471.6 4.11 900 418,453 464.9 3.56 1 % 2 % 1 % 15 % Utah 143 52,783 369.1 3.03 129 46,747 362.4 3.27 11 % 13 % 2 % (7 )% Mountain 1,049 480,031 457.6 3.92 1,029 465,200 452.1 3.52 2 % 3 % 1 % 11 % Maryland 158 74,810 473.5 2.09 128 62,276 486.5 2.33 23 % 20 % (3 )% )% Virginia 158 82,055 519.3 3.07 115 57,497 500.0 2.10 37 % 43 % 4 % 46 % Florida 230 97,657 424.6 2.42 217 77,374 356.6 2.51 6 % 26 % 19 % (4 )% East 546 254,522 466.2 2.46 460 197,147 428.6 2.34 19 % 29 % 9 % 5 % Total 3,292 $ 1,474,319 $ 447.8 3.30 3,074 $ 1,311,495 $ 426.6 3.13 7 % 12 % 5 % 5 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended Six Months Ended June 30, % June 30, % June 30, % Change Change Change Arizona 30 35 )% 30 36 )% 31 36 )% California 20 20 0 % 19 21 )% 20 21 (5 )% Nevada 22 11 % 22 11 % 21 13 62 % Washington 10 13 )% 12 13 (8 )% 13 13 0 % West 82 79 4 % 83 81 2 % 85 83 2 % Colorado 28 39 )% 34 42 )% 37 42 )% Utah 8 7 14 % 8 7 14 % 8 7 14 % Mountain 36 46 )% 42 49 )% 45 49 (8 )% Maryland 13 9 44 % 14 10 40 % 13 9 44 % Virginia 9 7 29 % 8 8 0 % 9 9 0 % Florida 19 15 27 % 18 15 20 % 16 14 14 % East 41 31 32 % 40 33 21 % 38 32 19 % Total 159 156 2 % 165 163 1 % 168 164 2 % Backlog June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
